Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	In response to the office action mailed on 05/11/2021, applicant filed an amendment on 08/11/2021, amending claims 1, 6, and 7.  No claims were added or cancelled.  The pending claims are 1-7. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 08/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9431020, US 8447621, US 8019612, US 8112284, US 7469206, US 9818417, US 9761234, US 9818418, US 9812142, US 9779746, US 9792923, US 9761236, and US 9761237.  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a system, method, and computer readable medium for decoding an audio signal, as claimed by independent claims 1, 6, and 7.
Dependent claims 2-5 are allowed for being dependent and further limiting independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659